          Case 7:18-cv-00207-LSC Document 33 Filed 08/14/19 Page 1 of 14                                FILED
                                                                                               2019 Aug-14 PM 04:18
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           WESTERN DIVISION

    NOELLE YOUNG, pro se,                         )
                                                  )
          Plaintiff,                              )
                                                  )                7:18-cv-00207-LSC
     v.
                                                  )
    POPEYE’S CHICKEN, et al.,                     )
                                                  )
          Defendants.
                                                  )

                                MEMORANDUM OF OPINION
          Before the Court is Defendant Stearman Enterprises LLC’s (“Stearman’s”)

motion for summary judgment. (Doc. 26.) Plaintiff was given an opportunity to

respond to Stearman’s motion, but has filed no response. The briefing period has

expired. Accordingly, the motion is fully briefed and ripe for review. For the reasons

stated below, Stearman’s motion (doc. 26) is due to be granted and this action

dismissed.1

     I.     BACKGROUND 2




1      Young’s claims against Defendant Popeye’s Chicken would similarly be barred by judicial
estoppel.
2       The facts set out in this opinion are gleaned from the parties’ submissions of facts claimed
to be undisputed and the Court’s own examination of the evidentiary record. These are the “facts”
for summary judgment purposes only. They may not be the actual facts. See Cox v. Adm'r U.S.
Steel & Carnegie Pension Fund, 17 F.3d 1386, 1400 (11th Cir. 1994).

                                          Page 1 of 14
         Case 7:18-cv-00207-LSC Document 33 Filed 08/14/19 Page 2 of 14




       Plaintiff Noelle Young (“Plaintiff” or “Young”) brings suit against

Defendants Corey Rice 3 (“Rice”), Popeye’s Chicken (“Popeye’s”), and Stearman

for claims arising from Young’s employment at Popeye’s Chicken in Tuscaloosa,

Alabama. On March 7, 2016, Young filed for Chapter 13 bankruptcy in the United

States Bankruptcy Court for the Northern District of Alabama, Case No. 16-70380-

JHH13. (Doc. 28-1 at Ex. G.) Young submitted her bankruptcy petition and asset

schedule with the assistance of Attorney Eric Wilson (“Wilson”). Young had

previously filed for bankruptcy in the United States Bankruptcy Court for the

Northern District of Alabama, Case No. 15-71737-JHH13, but her petition was

dismissed on February 24, 2016, due to her failure to comply with the payment plan.

(Doc. 9-4 at Ex. D.) In June 2016, the bankruptcy court confirmed a Chapter 13

payment plan for Young’s most recent bankruptcy petition. (Doc. 28-1 at Ex. H.)

       Young’s was hired by Popeye’s in October of 2016 and resigned from

Popeye’s in February 2017. (Id. at Ex. I.) Also in February 2017, the Trustee of

Young’s Chapter 13 estate moved to dismiss Young’s bankruptcy for her failure to

comply with the payment plan. (Id. at Ex. H.) The bankruptcy court subsequently

set a hearing on the motion for May 4, 2017. (Doc. 28-1 at Ex. H.) On April 28, 2017,


3       Although Corey Rice is named as a Defendant in this action, the record does not indicate
that Rice was ever served. Over a year has passed since the suit was filed. Accordingly, Plaintiff’s
claims against Rice are due to be dismissed without prejudice for failure to serve pursuant to FED.
R. CIV. P. 4(m).

                                          Page 2 of 14
        Case 7:18-cv-00207-LSC Document 33 Filed 08/14/19 Page 3 of 14




Young filed an EEOC charge regarding her treatment at Popeye’s. (Doc. 1-1.)

Plaintiff did not amend or update her bankruptcy schedule to include any claims

against Popeye’s and Stearman. (Doc. 28-1 at Ex. H.) On May 1, 2017, Young filled

out an Affidavit of Debtor Regarding Income in preparation for the filing of another

bankruptcy petition. (Id. at Ex. I.) This Affidavit did not reference any claims against

Stearman or Popeye’s. (Id.) On May 4, 2017, the bankruptcy court held a hearing on

the Trustee’s motion to dismiss, and dismissed Young’s bankruptcy due to her

failure to make plan payments. (Doc. 9-5 at Ex. E.)

      One day later, Young filed another Chapter 13 petition in the United States

Bankruptcy Court for the Northern District of Alabama, Case No. 17-70805- JHH13.

(Doc. 9-3 at Ex. C.) Young was represented in this bankruptcy proceeding by both

Wilson and Attorney Kathryn Lila Bettis (“Bettis”). (Doc. 9-2 at Ex. B.) In

completing her asset schedule, Young denied the existence of any third party claims,

answering no to Question 33, which asks whether the debtor has:

      Claims against, third parties, whether or not you have filed a
      lawsuit or made a demand for payment
      Examples: Accidents, employment disputes, insurances claims or rights
      to sue.

(Doc. 9-3 at Ex. C.) Young later in her application, answered no to a question asking

whether she had been party to “any lawsuit, court action, or administrative

proceeding” in the year prior to this filing. (Id.) Young signed these documents


                                     Page 3 of 14
          Case 7:18-cv-00207-LSC Document 33 Filed 08/14/19 Page 4 of 14




under oath. On July 27, 2017, Young’s Chapter 13 plan was confirmed. (Doc. 9-2 at

Ex. B.) The record does not indicate that Young ever amended her asset schedules

or disclosed her EEOC charge.

         On August 14, 2017, Young, with the aid of Attorney Byron Perkins

(“Perkins”), filed an amended EEOC charge that added a retaliation claim against

Defendants. (Doc. 28-1 at Ex. J.) Young did not update or amend her asset schedules.

(Doc. 9-2 at Ex. B.) In November 2017, the Young’s Bankruptcy Trustee moved to

dismiss Young’s bankruptcy based on her failure to make payments on her payment

plan. (Id.) In January 2018, Young’s bankruptcy case was dismissed for failure to

make payments. (Id.) One month later, Young filed this action. (Doc. 1.)Young’s

bankruptcy case was officially closed in March 2018, one month after she filed this

action. (Doc. 9-2 at Ex. B.) Young never disclosed the claims that are the subject of

this suit to the bankruptcy court.

   II.     STANDARD

         Young, proceeding pro se, filed no response to Stearman’s motion for

summary judgment. Nonetheless, this Court “consider[s] the merits of the motion”

in order to determine whether summary judgment is appropriate. United States v.

5800 SW 74th Ave., 363 F.3d 1099, 1101–02 (11th Cir. 2004). Summary judgment is

appropriate “if the movant shows that there is no genuine dispute as to any material



                                     Page 4 of 14
        Case 7:18-cv-00207-LSC Document 33 Filed 08/14/19 Page 5 of 14




fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

A dispute is genuine if “the record taken as a whole could lead a rational trier of fact

to find for the nonmoving party.” Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d

1256, 1260 (11th Cir. 2004). A genuine dispute as to a material fact exists “if the

nonmoving party has produced evidence such that a reasonable factfinder could

return a verdict in its favor.” Greenberg v. BellSouth Telecomms., Inc., 498 F.3d 1258,

1263 (11th Cir. 2007) (quoting Waddell v. Valley Forge Dental Assocs., 276 F.3d 1275,

1279 (11th Cir. 2001)). The trial judge should not weigh the evidence, but determine

whether there are any genuine issues of fact that should be resolved at trial. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

      In considering a motion for summary judgment, trial courts must give

deference to the non-moving party by “view[ing] the materials presented and all

factual inferences in the light most favorable to the nonmoving party.” Animal Legal

Def. Fund v. U.S. Dep’t of Agric., 789 F.3d 1206, 1213–14 (11th Cir. 2015) (citing

Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970)). However, “unsubstantiated

assertions alone are not enough to withstand a motion for summary judgment.”

Rollins v. TechSouth, Inc., 833 F.2d 1525, 1529 (11th Cir. 1987). Conclusory

allegations and a “mere scintilla of evidence in support of the nonmoving party will

not suffice to overcome a motion for summary judgment.” Melton v. Abston, 841 F.3d



                                     Page 5 of 14
          Case 7:18-cv-00207-LSC Document 33 Filed 08/14/19 Page 6 of 14




1207, 1219 (11th Cir. 2016) (per curiam) (quoting Young v. City of Palm Bay, Fla., 358

F.3d 859, 860 (11th Cir. 2004)). In making a motion for summary judgment, “the

moving party has the burden of either negating an essential element of the

nonmoving party’s case or showing that there is no evidence to prove a fact necessary

to the nonmoving party’s case.” McGee v. Sentinel Offender Servs., LLC, 719 F.3d

1236, 1242 (11th Cir. 2013). Although the trial courts must use caution when granting

motions for summary judgment, “[s]ummary judgment procedure is properly

regarded not as a disfavored procedural shortcut, but rather as an integral part of the

Federal Rules as a whole.” Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986).

   III.    DISCUSSION

      Defendant asserts that Plaintiff’s claims are due to be dismissed because (1)

Plaintiff lacks standing to assert her claims and (2) Plaintiff’s failure to disclose her

EEOC charge in her bankruptcy petition judicially estops her from bringing such

claims.

      The Court determines standing according to differing strands of analysis: the

constitutional requirements under Article III and prudential limitations on the

exercise of otherwise constitutionally allowed claims. Elend v. Basham, 471 F.3d 1199,

1205–06 (11th Cir. 2006). To establish standing under Article III, a plaintiff must

show (1) “an injury in fact,” (2) “a causal connection between the injury and the



                                      Page 6 of 14
        Case 7:18-cv-00207-LSC Document 33 Filed 08/14/19 Page 7 of 14




conduct complained of,” and (3) that “it [is] likely, as opposed to merely speculative

that the injury will be redressed by a favorable decision.” Lujan v Defenders of

Wildlife, 504 U.S. 555, 560–61 (1992) (internal quotation marks and citations

omitted). The injury in fact must be “concrete and particularized” and “actual or

imminent, not conjectural or hypothetical.” Id. at 560 (internal quotation marks and

citations omitted). Under prudential requirements, “a plaintiff cannot raise the

claims of third parties; cannot claim standing based on a generalized grievance; and

must raise a claim within the zone of interest covered by a statutory conferral of

standing.” Elend, 471 F.3d at 1206 (citing Cone Corp. v. Fla. Dep’t of Transp., 921

F.2d 1190, 1203–10 (11th Cir. 1991)).“For a plaintiff seeking prospective relief to

have standing, [s]he ‘must show a sufficient likelihood that [s]he will be affected by

the allegedly unlawful conduct in the future.’” Koziara v. City of Casselberry, 392

F.3d 1302, 1305 (11th Cir. 2004) (quoting Johnson v. Bd. of Regents, 263 F.3d 1234,

1265 (11th Cir. 2001)).

      Unlike Chapter 7 petitioners, Chapter 13 petitioners maintain standing to

pursue causes of action that accrue pre-petition. See 11 U.S.C. § 1303; see also Crosby

v. Monroe Cty., 394 F.3d 1328, 1331 n.2 (11th Cir. 2004); Silva v. Pro Transport, Inc.,

898 F.3d 1335, 1341 n.6 (11th Cir. 2018). Accordingly, Young has standing to

maintain her claims for money damages.



                                     Page 7 of 14
        Case 7:18-cv-00207-LSC Document 33 Filed 08/14/19 Page 8 of 14




       However, Young does not have standing to pursue her claims for injunctive

relief. The Eleventh Circuit has found that former employees lack standing to pursue

claims for injunctive relief absent factual allegations indicating that they would likely

suffer future harm from the defendants. See Jackson v. Motel 6 Multipurpose, Inc., 130

F.3d 999, 1007 (11th Cir. 1997) (finding former employees did not have standing to

pursue injunctive relief because their complaint did not allege facts that they would

“be discriminated against by [Defendant] in the future nor any facts that would

support such a conclusion.”). Young has not alleged sufficient facts indicating that

she is seeking reinstatement or facts indicating that she would otherwise benefit from

the injunctive relief she now seeks. See Carmichael v. Birmingham Saw Works, 738

F.2d 1126, 1136 (11th Cir. 1984). Accordingly, Young’s allegations fail to indicate

that she faces a future injury that is “a real and immediate- as opposed to merely

conjectural or hypothetical. . . .”Church v. City of Huntsville, 30 F.3d 1332, 1337 (11th

Cir. 1994).

       Debtors who fail to disclose pre-petition claims may be judicially estopped

from proceeding in a civil suit. “Judicial estoppel is an equitable doctrine invoked at

a court’s discretion.” Burnes v. Pemco Aeroplex, Inc., 291 F.3d 1282, 1285 (11th Cir.

2002) (citing New Hampshire v. Maine, 532 U.S. 742, 750 (2001)) overruled on other

grounds by Slater v. United States Steel Corp., 871 F.3d 1174 (11th Cir. 2017) (en banc).



                                      Page 8 of 14
        Case 7:18-cv-00207-LSC Document 33 Filed 08/14/19 Page 9 of 14




Application of the judicial estoppel doctrine prevents a party from “asserting a claim

in a legal proceeding that is inconsistent with a claim taken by that party in a previous

proceeding.” Burnes, 291 F.3d at 1285 (quoting 18 JAMES WM. MOORE                ET AL.,


MOORE’S FEDERAL PRACTICE § 134.30, p. 134–62 (3d ed. 2000)). The purpose of

the doctrine is “to protect the integrity of the judicial process by prohibiting parties

from deliberately changing positions according to the exigencies of the moment.”

New Hampshire, 532 U.S. at 749–50. Because judicial estoppel protects the process,

not a specific party, the one asserting the doctrine need not show that it detrimentally

relied on the other party’s previous assertions or even that it was involved in the

previous proceeding. Burnes, 291 F.3d at 1286.

      The Eleventh Circuit primarily analyzes two factors when applying judicial

estoppel to a particular case. See id. at 1285 (noting that the “two factors applied in

the Eleventh Circuit are consistent with the Supreme Court’s instructions” in New

Hampshire); Barger v. City of Cartersville, 348 F.3d 1289, 1293 (11th Cir. 2003)

overruled on other grounds by Slater, 871 F.3d 1174. First, a party’s allegedly

inconsistent position must have been “made under oath in a prior proceeding.”

Burnes, 291 F.3d at 1285 (quoting Salomon Smith Barney, Inc. v. Harvey, 260 F.3d

1302, 1308 (11th Cir. 2001)). Second, the “inconsistencies must be shown to have

been calculated to make a mockery of the judicial system.” Id. “[T]hese two



                                      Page 9 of 14
        Case 7:18-cv-00207-LSC Document 33 Filed 08/14/19 Page 10 of 14




enumerated factors are not inflexible or exhaustive; rather, courts must always give

due consideration to all of the circumstances of a particular case when considering

the applicability of this doctrine.” Id. at 1286.

       In signing her bankruptcy petition, Young swore under oath that she did not

have any pending or potential legal claims, despite filing an EEOC Charge a mere

seven days earlier. It is undisputed that Young never disclosed this EEOC charge or

any potential claims4 against Defendants to the bankruptcy court. Therefore, the

first prong of the judicial estoppel test is met as it is undisputed that Young made

inconsistent statements under oath. See Robinson v. Tyson Foods, Inc., 595 F.3d 1269,

1275 (11th Cir. 2010).

       Accordingly, the Court must determine whether Young’s actions were

“calculated to make a mockery of the judicial system.” Slater, 871 F.3d at 1181. The

district court must find “intentional contradictions, not simple error or

inadvertence.” Robinson, 595 F.3d at 1275 (quoting Am. Nat'l Bank of Jacksonville v.

FDIC, 710 F.2d 1528, 1536 (11th Cir.1983)). In assessing whether Plaintiff’s actions

were calculated to make a mockery, a district court must “look to all the facts and


4       Plaintiff’s EEOC charge and her other potential claims were assets due to be disclosed to
the Bankruptcy Court and subject to judicial estoppel. See Barger, 348 F.3d at 1290-91; Casanova
v. PRE Solutions Inc., 228 F. App’x 837, 841 (11th Cir. 2007) (“Even though Plaintiff did not file
a lawsuit before or during the pendency of his bankruptcy petition, the pending EEOC charges
constitute ‘administrative proceedings’ and ‘[o]ther contingent and unliquidated claims’ that
Plaintiff was required to disclose on his [bankruptcy schedule].”)

                                         Page 10 of 14
        Case 7:18-cv-00207-LSC Document 33 Filed 08/14/19 Page 11 of 14




circumstances of the case to decide whether a plaintiff intended to mislead the court

. . . .” Slater, 871 F.3d at 1188. Factors the district court may consider include:

       the plaintiff’s level of sophistication, whether and under what
       circumstances the plaintiff corrected the disclosures, whether the
       plaintiff told his bankruptcy attorney about the civil claims before filing
       the bankruptcy disclosures, whether the trustee or creditors were aware
       of the civil lawsuit or claims before the plaintiff amended the
       disclosures, whether the plaintiff identified other lawsuits to which he
       was [a] party, and any findings or actions by the bankruptcy court after
       the omission was discovered.

Id. at 1185.

       Considering all the facts and circumstances specific to this case, the Court

concludes that Plaintiff’s non-disclosure was intentional rather than inadvertent.

Young has not provided any explanation as to her failure to disclose. While Young is

alleged to be a high school graduate, Young had filed for bankruptcy on two occasions

prior to her most recent bankruptcy filing and was represented by counsel in each of

her bankruptcy cases. These facts weigh against a finding that Young was

inexperienced in the area of bankruptcy or that she was unaware of the need to

disclose her claims. Accordingly, the Court cannot assume nor find that Young’s

exclusion of these claims was unintentional.

       There is also no evidence that Young informed her bankruptcy attorneys of

her civil claims. In the absence of evidence by Young indicating that she informed

her attorneys of these claims, the Court cannot assume that Young actually disclosed


                                     Page 11 of 14
       Case 7:18-cv-00207-LSC Document 33 Filed 08/14/19 Page 12 of 14




this information and that her attorneys, despite their professional obligations, chose

not to disclose this information to the bankruptcy court.

      It is undisputed that Young never disclosed or amended her bankruptcy asset

schedule to reflect her potential claims against Defendant, even though the record

before the Court indicates that she was aware of such claims. Young filed her most

recent bankruptcy petition only seven days after she signed and submitted an EEOC

charge. Young’s subsequent Chapter 13 payment plan was also approved three weeks

before Perkins submitted a letter to the EEOC indicating that Young was filing an

amended EEOC charge and that he had been retained to represent her.

      Therefore, Young appears to have been in bankruptcy and aware of her

potential claims against Defendant, but decided not to disclose these claims or

amend her schedule. Young was thus simultaneously pursuing claims against

Defendant, while hiding the existence of this potential assets from the bankruptcy

estate. Although Young’s debts were never discharged due to her failure to comply

with her payment plans, she did receive the protections of bankruptcy while her

petitions were pending and the benefits of a Chapter 13 payment plan based on an

assessment of her assets, which did not include the civil claims she was

simultaneously pursuing. Accordingly, Young was receiving the protections of

bankruptcy while hiding potential assets from her creditors.



                                    Page 12 of 14
         Case 7:18-cv-00207-LSC Document 33 Filed 08/14/19 Page 13 of 14




         The Court is further convinced under the circumstances of this case that

Young’s actions are intentional based on the fact that Young has filed for bankruptcy

three times in three years and in each instance Young, after receiving temporary

relief, has ultimately failed to maintain compliance with her payment plans. Young

appears to have a pattern of filing for bankruptcy, receiving temporary relief, not

complying with the obligations required of her, i.e. paying on her payment plans, and

then filing another bankruptcy petition days after her prior bankruptcy was

dismissed. These actions suggest that Young was abusing the bankruptcy court’s

protections for her own financial benefit. Therefore, the Court finds that Young’s

actions were intentional and “calculated to make a mockery of the judicial system.”

Slater, 871 F.3d at 1181. Accordingly, Plaintiff’s claims for money damages are due

to be dismissed as her claims for monetary relief are barred by judicial estoppel.

   IV.     CONCLUSION

   For the reasons stated above, the motion (doc. 26) is due to GRANTED, and this

action is to be DISMISSED with PREJUDICE. An order consistent with this

opinion will be entered contemporaneously herewith.




                                    Page 13 of 14
Case 7:18-cv-00207-LSC Document 33 Filed 08/14/19 Page 14 of 14



DONE and ORDERED on August 14, 2019.


                                   _____________________________
                                           L. Scott Coogler
                                      United States District Judge
                                                                     195126




                         Page 14 of 14
